Citation Nr: 1415008	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent from January 29, 2009 for a service-connected left knee disorder to include entitlement to separate ratings.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard.  He had active duty from August 1990 to November 1990 and from February 1996 to March 1996.  The Veteran also had additional periods of active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals VA treatment records from March 2009 to December 2013 and the representative's informal hearing presentation.  The Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's left knee disorder is manifested by X-ray evidence of arthritis and complaints of pain on motion and non-compensable limitation of motion.  

2.  The Veteran's left knee disorder has been manifested by symptomatic removal of semilunar cartilage.

3.  The Veteran's left knee disorder has not been manifested by moderate to severe recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation of 10 percent for degenerative arthritis of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).
2.  The criteria for a separate evaluation of 10 percent for symptomatic removal of semilunar cartilage are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2013).

3.  The criteria for an increased evaluation in excess of 10 percent from January 29, 2009 for other impairment of the knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For an increased-compensation claim, 38 U.S.C.A. § 5103 (a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes" and that the range of disability applied may be between 0% and 100% based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with adequate pre-adjudication notice in February 2009.  Therefore, the 38 U.S.C.A. § 5103 (a) notice requirements have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  38 U.S.C.A. § 5103A; See Washington v. Nicholson, 21 Vet. App. 191 (2007).  This evidence includes service, private, and VA treatment records.  The Veteran was provided VA examinations in March 2009 and March 2013 that are adequate for rating purposes because the examiners examined the Veteran and provided detailed symptoms of the service-connected left knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is also no evidence that additional records have yet to be requested or that additional examinations are in order.  VA has therefore met its obligations to notify and assist the Veteran and the Board will address the merits of the Veteran's claim.

Increased Evaluation for Left Knee Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  In particular, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disorder includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The Veteran's left knee disorder is currently rated as 10 percent disabling under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Under this Diagnostic Code, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  The record does not reflect that the Veteran has moderate or severe recurrent subluxation or lateral instability of the left knee.  Although the Veteran complained of locking and giving way of the knee on occasion, the March 2009 VA examiner noted no instability or episodes of dislocation/subluxation.  The March 2013 VA examiner also noted no episodes of dislocation and found no instability on examination.  VA and private treatment records note complaints of joint tenderness, weakness, and locking of the knee, but do not reflect findings or diagnoses of recurrent subluxation or lateral instability.  While the Veteran is competent to report his left knee symptoms, the VA examination and private medical findings show no instability or dislocation are more probative.  Accordingly, the Board therefore finds that an increased evaluation under Diagnostic Code 5257 is not warranted.

The Board finds that a separate 10 percent evaluation is warranted for symptomatic removal of semilunar cartilage under Diagnostic Code 5259.  Id.  These symptoms are separate from those contemplated in Diagnostic Code 5257 and include a surgical history and complaints of his knee "giving way."  Private treatment records reflect that the Veteran had an ACL repair in 1991 and arthroscopy in 1995.  VA treatment records reflect that the Veteran had a left knee arthroscopy with debridement of an ACL tear in December 2012.  The Board finds that a rating of 10 percent is warranted under Diagnostic Code 5259 for semilunar cartilage removal and the Veteran's symptoms.

The Veteran is also entitled to a separate evaluation of 10 percent for degenerative arthritis with limitation of motion under Diagnostic Code 5003.  Id.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved. If the limitation of motion of the joint involved is non-compensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  The record establishes radiographic evidence of arthritis including through a January 2010 private MRI and with diagnoses throughout VA treatment records.  The Veteran has complained of cracking and popping and pain of the knee including during the March 2009 VA examination and throughout private treatment records.  Additionally, the Veteran did not demonstrate compensable limitation of ranges of motion on VA examinations.  However, during the March 2009 VA examination, the Veteran demonstrated objective evidence of pain following repetitive motion of the left leg.  During the March 2013 VA examination, the examiner recorded the Veteran's pain on movement of the left leg and flexion that was limited to 125 degrees.  A 10 percent rating is therefore warranted under Diagnostic Code 5003 based upon limitation of motion and radiographic evidence of arthritis.  An evaluation of 20 percent is not warranted under this Diagnostic Code because the evidence does not demonstrate X-ray evidence involving two or more major or minor joints with occasional incapacitating episodes.  Id.

The Board also considers evaluation of the Veteran's left knee disorder under alternative diagnostic codes.  However, the record, including VA examinations, private treatment records, and VA treatment records does not reflect favorable or unfavorable ankylosis, limitation of flexion to 60 degrees or less, limitation of extension to 5 degrees or more, tibia and fibula impairment, or genu recurvatum.  38 C.F.R. 4.71a, Diagnostic Codes 5256, 5258, 5259-63.  An evaluation under these diagnostic codes is therefore not warranted.  

A total disability rating based on individual unemployability (TDIU) is also not warranted because the Veteran does not contend, and the evidence does not show, that his left knee disorder renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran's left knee condition has caused some interference with his employment such as loss of a part-time job and absenteeism, but the evidence does not reflect and the Veteran does not argue that he is completely unemployable.  Thus, entitlement to TDIU is therefore also denied.


ORDER

Entitlement to a separate 10 percent rating and no higher for degenerative arthritis of the left knee is granted.

Entitlement to a separate 10 percent rating and no higher for symptomatic removal of semilunar cartilage is granted.



Entitlement to an increased evaluation in excess of 10 percent from January 29, 2009 for other impairment of the knee is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


